       Case: 1:15-cv-00496 Document #: 263 Filed: 12/10/18 Page 1 of 1 PageID #:15441

                                                                                                              FIL/1E0/2D018
                                                                                                                        12
                                       U:*nrnn         Sr*rrs Dlsm:cT                       Cor,rRT             THOMA.SDG
                                                                                                                        IS
                                                                                                                          . BRUTO
                                                                                                                           T R IC T
                                                                                                                                     N
                                                                                                                                    COURT
                                                                    tbr the                                  CLERK, U.S

                                                       Northem District af llllnoia

                     CARRIE M.I,VARREH                                )
                                                                      )
                                  Y.                                  )       CrmHo-;     t;l$sr&4{lf
               KENOALL GOU}Jry $HERIFF                                )
                 OVI'IGHT BAINP, ETAL,                                )
                                                            BILL OS COSTS
J*dgme*t le*lng heen cn&ffd kr ths ebfle mtltlcd artiom        m       , , 07,F?n0f B    ,, askrt HlgW                                             ,
                                                                              $tr
tlre   Clrr*i*rqu**t*d to trxthc ftllowinglo ao(Ei
Fcrs    of&* Clsr*
Fc*s    ftr rtrvice of $rmrnons   f,nd subpocn*                                                                                        ss0.80

Fr*a    forpinnd   or   *l*sonimlly rceordodbxr**r$e nc****rily obuird &r us             ln flu     *nc ", . ..   "
                                                                                                                      a\ftQt3_*
Fcat arrd di*burs*n*lm      forpinting                                              ,.   ,it.   r


Fass    &r$itms8of if*x&cffiptrlc tn*) . ,                                                                             lt90z,>\-*
Fecs lbr exrrnplifimlian md thc uootr of making        wpix of arry m*cri*ls wt$rc 6c     copie*      xr
n*ccss*rily obhined for use in *rs eet,                                                                                               2,$54.30

Sorkot &ec undff ?S U.$.C" t9?3

CB$s as ghowr on lvl$da$a of Cowt        *f   Appcrl*                                                                         _j"S0
Componsatiolr of court-ayprintd        ery*{r
(ompe*mtlon of tnt*rFrc{q* nnd wsa            rf*phl   in&rylddor *qrvlcor rrdm zl u.s,c.            lt2t   ,- ,.
                                                                                                              "
                                                                                                                                      1,903.38

                                                                                                             ?ffi*L                   r-h
SPEtrlAL     t{Wk At&h
                  Ateh lo yon btrll m ilsrniatisn
                       & vorn         ibmiarisn urd documanrstiCIn
                                                    docurranurion                 maua*tcd sxt*
                                                                              fnr rtquurud me in *ll
                                                                                                 an rqrrrmri
                                                                                                     ox*goriw               , 3 t lta7. oz
                                                                                                                                |




          ! d*!ar* ryd*r psadty rf f*rjury thx th* hmgrlng mc* cIG mrcc rnd nrorc n*eumri$ hsmxt in thir mtinn *nd that rhe
*sviacE for uhl*h &w havc bcqn shargcd rwrt tffidly ard n**m*ily puftrmd, A copy of tldr bill tr13r tGqgr rsr,*d oa *l
in thc fullorring mrrulsx
                                                                                                                       ffies
        m       Blemicssvtrc                           m      Fintclagr msll, foregopmpsld

        il      OSrr
           $ Altomoy:
                     Harne of A*onrog:    {lJlM$olher                                      &    QgaL&A            -
rffi                 -*Pplpndf,n*tgrdstlpo*l$Sfiqff.Drryhnt".Esir{""sra1,,*                  ,, ,     --.             [e:      SB&SA0"10    ,.,,
                                                SfcmdCIdn!&tflor$
